Allowance
The Examiner finds claims 1, 4-5, 7, and 12-15 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 5, 7, 13, and 14 are considered allowable since when reading the claims in light of the specification, as per MPEP $2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims. In particular, the references do not disclose, as per claims 1, 7, and 14: an error function defined by the following equation:

    PNG
    media_image1.png
    92
    495
    media_image1.png
    Greyscale

and, as per claims 5 and 13, an error function defined by the following equation:


    PNG
    media_image2.png
    178
    558
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.D./               Examiner, Art Unit 2123                

/LUIS A SITIRICHE/               Primary Examiner, Art Unit 2126